Citation Nr: 9903013	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy of the hands.

2.  Entitlement to service connection for pernicious anemia.


REPRESENTATION

Appellant represented by:	James Thornton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to April 
1956, and from February 1959 to June 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1995 rating 
decision from the New Orleans, Louisiana, Regional Office 
(RO).  That determination, in pertinent part, held that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for peripheral 
neuropathy of the hands.  That determination also denied 
service connection for pernicious anemia.  The veteran 
perfected a timely appeal to both of these issues.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in 
September 1998.  The member of the Board who held the hearing 
is making the decision in this case and is the signatory to 
this decision.

It should be noted that this case was originally developed on 
the additional issues of entitlement to an increased rating 
for varicose veins of the right and left legs.  However, at 
the videoconference hearing at the RO before a member of the 
Board in Washington, D.C., in September 1998, the veteran 
testified that he wished to withdraw these issues from 
appellate consideration inasmuch as the 30 percent 
evaluations for varicose veins of the right and left legs had 
recently been increased to 60 percent and the veteran felt 
that this was satisfactory and did not wish to pursue these 
issues at time.



REMAND

It is significant to note that a medical statement from Phil 
Wang, M.D., dated in October 1998 was associated with the 
veteran's claims folder subsequent to the last rating 
determination.  The private medical statement dated in 
October 1998 included findings of peripheral neuropathy and 
pernicious anemia.  The record does not reflect that this 
additional evidence has been considered by the RO, nor that 
waiver by the veteran of prior such consideration has been 
accomplished.  The mandate of 38 C.F.R. 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant ... which is 
accepted by the Board ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived...... 38 C.F.R. 20.1304(c).

Additionally, a review of the April 1998 rating action and 
the April 1998 supplemental statement of the case reflects 
that the RO's denial of a petition to reopen a claim for 
service connection peripheral neuropathy of the hands was 
based in part on the following: "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" .  This is the standard for determining new and 
material evidence as set forth by the United States Court Of 
Veterans Appeals (Court) in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter "the Federal Circuit" ) 
set forth new guidance regarding the adjudication of claims 
for service connection based on the submission of "new and 
material evidence." App. 171, 174 (1991), the 
United States Court of Veterans Appeals (the Court) 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the RO is 
appropriate for the purpose of readjudication of the 
appellant's claim pursuant to the holding in Hodge, supra.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all post service 
treatment he has received for peripheral 
neuropathy of the hands and pernicious 
anemia.  The RO should then attempt to 
obtain copies of all records, not already 
included in the claims folder, referable 
to any identified treatment and associate 
these records with the veteran's claims 
file.  Any authorization necessary for 
the release of additional documents shall 
be obtained from the veteran.

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
March 1995, the date of the last such 
request.

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of any peripheral 
neuropathy of the hands.  The RO should 
also inform the veteran of the 
consequences of failing to appear for a 
scheduled examination without good cause. 
All testing deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner for review before the 
examination.  If peripheral neuropathy of 
the hands is present, the examiner should 
express an opinion as to whether it is as 
least as likely as not that any currently 
diagnosed peripheral neuropathy of the 
hands is related to the veteran's period 
of active duty.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature and etiology of any 
pernicious anemia.  The RO should also 
inform the veteran of the consequences of 
failing to appear for a scheduled 
examination without good cause. The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
for review prior to the examination.  Any 
testing deemed necessary should be 
accomplished.  If pernicious anemia is 
diagnosed, the examiner should express an 
opinion as to whether it is as least 
likely as not that pernicious anemia is 
related to the veteran's period of active 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.



5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of all of the evidence 
received since the supplemental statement 
of the case issued in April 1998 and 
consider the holding in Hodge, supra, 
regarding whether the evidence submitted 
is new and material so as to allow 
reopening of the previously denied claim 
according the specific criteria set forth 
under 38 C.F.R. § 3.156(a).

If any benefit sought on appeal remains denied, the veteran 
and her representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless she is further 
informed.  While regretting the delay involved in remanding 
this case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)







		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 7 -


